Double-Take Software Company Overview February Safe Harbor Statement Statements made in this presentation regarding Double-Take that are not historical facts areforward-looking statements based on our current expectations, assumptions, estimates andprojections about Double-Take and our industry.These forward-looking statements aresubject to risks and uncertainties that could cause actual future events or results to differmaterially from such statements.These forward-looking statements include, withoutlimitation, statements about our market opportunities, our strategy, our products andproduct developments, our competition, our projected revenues, margins and expense levelsand other measures of financialperformance and the adequacy of our available cashresources.You should not place undue reliance on any of the forward-looking statementsmade in this presentation.Our actual results could differ materially from those expressedorimplied by these forward-looking statements as a result of various factors, including thevarious risks described in, or incorporated by reference in, the documents and reports thatwe file with the Securities and Exchange Commission, including in Item 1A. “Risk Factors” ofour Form 10-K for the year ended December 31, 2008, which we filed with the SEC on
